Title: To Thomas Jefferson from Caspar Wistar, Jr., [9 January 1793]
From: Wistar, Caspar, Jr.
To: Jefferson, Thomas



Wednesday Morning [9 Jan. 1793]

Dr. Wistars respectful Compliments to Mr. Jefferson and sends the Vials for which he requests Mr. J. to procure a passage in the Balloon. Three facts may be ascertained by bringing down some of the upper Atmosphere—viz The proportion of pure air; The proportion of fixed air, or the absence of it; and the Comparative state of Expansion of the Atmosphere. To ascertain this last Circumstance the temperature of the air at the time of inclosing it should be noted. The State of the Barometer must of course be marked.

P.S. Mr. Blanchard must be requested to empty the Bottles and Cork them well at the greatest height.

